Affirming.
This is the second appeal of this case. The opinion on the first appeal, reported in 293 Ky. 735, 170 S.W.2d 350, upheld the validity of the principal sections of Chap. 79 of the Acts of 1940 as amended by Chap. 156 of the Acts of 1942 (KRS 393.010 et seq.) and affirmed the judgment of the lower court on the appeal but re versed it on the cross-appeal.
On the return of the case to the lower court judgment was entered in conformity with the opinion. This appeal is from that judgment.
We are bound by the opinion on the first appeal, whether it be right or wrong, under our familiar law of the case rule. We have considered the contentions 1) the Act in question conflicts with the National Banking Act and 2) that it is violative of the due process clause of the 14th Amendment to the Federal Constitution and find the contentions without merit.
Since the judgment is in conformity with the former opinion it is affirmed.